Case 1:17-cr-00183-TWP-TAB Document 128 Filed 02/03/20 Page 1 of 1 PageID #: 919
                                                                                 The Court will allow
                                                                               questions 1, 2 and 3 in a
                                                                               questionnaire that will be
                               UNITED STATES DISTRICT COURT                   submitted and filled out the
                               SOUTHERN DISTRICT OF INDIANA                    morning of jury selection.
                                   INDIANAPOLIS DIVISION                       Questions 4 and 5 can be
                                                                               explored during voir dire
 UNITED STATES OF AMERICA,                             )                             examination.
                                                       )                                 TWP
          Plaintiff,                                   )                               2-3-2020
                                                       )
     v.                                                ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                       )
 BUSTER HERNANDEZ,                                     )
 (a.k.a. Brian Kil, Brianna Killian, Brian Mil,        )
 Greg Martain, Purge of Maine,                         )
 uygt9@hushmail.com, jare9302@hushmail.com,            )
 Dtvx1@hushmail.com, Leaked_hacks1,                    )
 Closed Door, Closed Color, Clutter Removed,           )
 Color Rain, Plot Draw, and Invil Cable)               )
                                                       )
          Defendant.                                   )

          GOVERNMENT’S PROPOSED WRITTEN QUESTION TO JURY PANEL

          The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

 Southern District of Indiana, Tiffany J. Preston and Kristina Marie Korobov, Assistant United

 States Attorneys (“the Government”), hereby files its Proposed Written Questions to Jury Panel in

 preparation for the February 10, 2020 trial. These questions have been submitted to counsel for

 the Defendant, who has also contributed and does not object to these questions:

          1. Have you or anyone close to you been the victim of a crime involving sexual contact

              or online sexual exploitation, even if there were no charges filed or no police

              investigation?

          2. Have you or anyone close to you been accused of committing a crime involving sexual

              contact or online sexual exploitation, even if there were no charges filed or no police

              investigation?
